The facts do not sufficiently appear in the record for a determination and there does not appear to have been a determination of the question of whether the manufacturing use claimed for the first and basement floors, for which a certificate of occupancy is now sought, was actually established in 1934 or prior to 1940. The order dismissing the order of certiorari should be reversed and the matter remitted to Special Term to take evidence and make a determination as to the establishment of a manufacturing use for *920the first and basement floors prior to December 18, 1940. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Callahan and Peck, JJ.